Citation Nr: 1205749	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  11-19 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease, to include on a secondary basis.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).

(The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a gastrointestinal disability (other than gastroesophageal reflux disease) to include duodenal ulcer, hemorrhoids and rectal polyps; service connection for an acquired psychiatric disability as secondary to nicotine dependence, service connection for irritable bowel syndrome, an initial evaluation in excess of 30 percent for gastroesophageal reflux disease with hiatal hernia and diverticulosis, and an initial compensable evaluation for allergic rhinitis are considered in a separate Board decision.)



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to December 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The September 2010 rating action denied entitlement to a total rating based on individual unemployability due to service-connected disability.  

As discussed below, the Veteran also provided a notice of disagreement with a June 2011 rating decision that denied service connection for chronic obstructive pulmonary disease.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that notices of the September 2010 and June 2011 rating decisions cited above, and the June 2011 statement of the case addressing the Veteran's total rating claim, were sent to an attorney who is representing the Veteran on other matters.  In October 2010 correspondence to the RO from the attorney's office, it was indicated the attorney did not represent the Veteran on the total rating claim.  The Board points out there is a power of attorney dated April 1998 to the Disabled American Veterans.  There is no indication in the record the Veteran has been specifically informed that his attorney has limited his representation to certain matters.

By rating decision dated in June 2011, the RO denied the Veteran's claim for service connection for chronic obstructive pulmonary disease.  He submitted a notice of disagreement with this determination in July 2011.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  This matter must, accordingly, be remanded for issuance of a statement of the case.

In light of the timely expressed disagreement with the RO denial of service connection for chronic obstructive pulmonary disease, to include as secondary to the Veteran's service-connected nicotine dependence, appellate consideration of the TDIU claim is deferred pending completion of the action requested below.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and send him VA Form 21-22 and ask whether he wants to have a representative for his claims for service connection for chronic obstructive pulmonary disease and entitlement to a TDIU.  In this regard, the Veteran must be specifically provided a copy of the October 12, 2010 communication to the RO from the Veteran's representative.  If he chooses to have a representative, other than his current representative, for these specific issues, a copy of the statement of the case must be sent to his designated representative.

2.  The RO/AMC should issue a statement of the case to the Veteran, and any designated representative, reflecting its June 2011 adjudication of the issue of entitlement to service connection for chronic obstructive pulmonary disease, to include on a secondary basis.  The appellant and his representative, if any, should be afforded the appropriate period of time to respond.  This issue should be returned to the Board only if the Veteran or his representative submits a timely substantive appeal.

3.  If appropriate, re-adjudicate the claim for a total rating.  If the benefit sought is not granted, a supplemental statement of the case should be issued, and the Veteran and his representative, if any, must be afforded the appropriate period to respond.  

4.  Following completion of the above, regardless of whether the TDIU claim is readjudicated, the case should be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



